DETAILED ACTION
This office action is in response to claims filed on 09/09/2020. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-5 and 12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ito et al. US 20160359343 A1 (hereinafter “Ito”).
Regarding Claim 3, Ito teaches an electric working machine (Fig. 1, 1) comprising: 
a connection port (Fig. 2, 21 & 22) configured to be coupled to a battery pack (Fig. 2, 6); 
a motor (Fig. 2, 20) configured to be driven with electric power from the battery pack via the connection port; and 

the controller being configured to change control of the motor based on the internal resistance information acquired ([0088], the control unit 64, when the battery pack 6 is mounted to the tool body 5, executes a motor control process for driving and controlling the motor 20 in accordance with the operation state of the trigger switch 62 by the user).
Regarding Claim 4, Ito teaches the electric working machine according to claim 3, wherein the control of the motor includes control related to a start-up of the motor ([0101] The control unit 64 of the tool body 5, when detecting that the battery pack 6 is mounted to the tool body 5, starts the motor control process. Specifically, the CPU 64a of the control unit 64 reads and executes a program of the motor control process which is stored in at least one of the ROM 64b and RAM 64c.[0102] When the motor control process is started, it is first determined in S110 (S denotes a step) whether the trigger switch 62 (start switch 62) is turned on. If affirmative determination is made in S110, the process proceeds to S120. If negative determination is made, the process repeatedly runs the same step to stand by).
Regarding Claim 5, Ito teaches the electric working machine according to claim 4, wherein the controller is configured to set a startup parameter related to the start-up of the motor based on the internal resistance information ([0103] In S120, the battery temperature T1 is detected. Specifically, a resistance value of the thermistor 35 is calculated on the basis of the resistance value of the resistor 66, the voltage value of the power supply voltage Vcc and the voltage value of the battery temperature detection signal Vad. Further, the temperature of the thermistor 35 is calculated on the basis of the resistance value of the calculation result and the “resistance 
Regarding Claim 12, Ito teaches the electric working machine according to claim 3, wherein the control of the motor includes control related to output restriction of the motor ([0089], Even if the trigger switch 62 be turned on, the motor drive unit 65 is controlled to forcibly stop the current supply to the motor 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Kusakawa et al. US 20150231770 A1 (Hereianfter “Kusakawa”).
Regarding Claim 1, Ito teaches an electric working machine (Fig. 1, 1) comprising: 
a connection port (Fig. 2, 21 & 22) configured to be coupled to a battery pack (Fig. 2, 6); 
a motor (Fig. 2, 20) configured to be driven with electric power from the battery pack via the connection port; 
a switch (Fig. 2, 62) for driving the motor; and 
a controller (Fig. 2, 47) configured to acquire an internal resistance information related to an internal resistance value of the battery pack via the connection port, 
the controller being configured to acquire the internal resistance value based on the internal resistance information ([0103] In S120, the battery temperature T1 is detected. Specifically, a 
the controller being configured to perform an open loop control of the motor based on a Pulse Width Modulation (PWM) signal of a command duty ratio, the command duty ratio being corresponding to a command value of the duty ratio of the PWM signal ([0085] The motor drive unit 65, when the drive command is input from the control unit 64, turns on or off a switch (not shown) at a duty ratio indicated by the drive command to flow or interrupt the current Id to the motor 20, thereby to drive the motor 20), 
Ito does not expressly disclose the controller being configured to perform a soft start in response to switching of the switch to ON in the open loop control in order to gradually increase the command duty ratio to a target duty ratio, the target duty ratio being corresponding to a target value of the duty ratio, the controller being configured to set a first rate of change so that the first rate of change is decreased in accordance with a decrease in the internal resistance value in the soft start, and the first rate of change being corresponding to a rate of change in the command duty ratio.
However, Kusakawa teaches the controller being configured to perform a soft start in response to switching of the switch to ON in the open loop control in order to gradually increase the command duty ratio to a target duty, the target duty ratio being corresponding to a target value of the duty ratio ratio (Kusakawa [0091] In the first embodiment, in a case where the trigger 21a is pulled while the motor 4 is stopped, the duty ratio is not immediately set to a duty ratio according to the pulled amount, but is increased to the duty ratio according to the pulled amount continuously or stepwisely during a certain time period. That is, a function to gradually increase the duty ratio after starting (i.e., a so-called soft start function) is provided), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller being configured to perform a soft start in response to switching of the switch to ON in the open loop control in order to gradually increase the command duty ratio to a target duty ratio, the target duty ratio being corresponding to a target value of the duty ratio, the controller being configured to set a first rate of change so that the first rate of change is decreased in accordance with a decrease in the internal resistance value in the soft start, and the first rate of change being corresponding to a rate of change in the command duty ratio as taught by Kusakawa, in the controller of Ito, for the purpose to avoid stressing the components by the sudden current or voltage surges.
Regarding Claim 6, Ito teaches the electric working machine according to claim 5, the electric working machine further comprising a switch for driving the motor, wherein the controller is configured to perform an open loop control of the motor based on a Pulse Width Modulation (PWM) signal of a command duty ratio, the command duty ratio being corresponding to a command value of the duty ratio of the PWM signal ([0085] The motor drive unit 65, when the drive command is input from the control unit 64, turns on or off a switch (not shown) at a duty ratio indicated by the drive command to flow or interrupt the current Id to the motor 20, thereby to drive the motor 20), 
Ito does not expressly disclose wherein the controller is configured to perform a soft start in response to switching of the switch to ON in the open loop control in order to gradually increase 
However, Kusakawa teaches wherein the controller is configured to perform a soft start in response to switching of the switch to ON in the open loop control in order to gradually increase the command duty ratio to a target duty ratio, the target duty ratio being corresponding to a target value of the duty ratio (Kusakawa [0091] In the first embodiment, in a case where the trigger 21a is pulled while the motor 4 is stopped, the duty ratio is not immediately set to a duty ratio according to the pulled amount, but is increased to the duty ratio according to the pulled amount continuously or stepwisely during a certain time period. That is, a function to gradually increase the duty ratio after starting (i.e., a so-called soft start function) is provided), and 
wherein the controller is configured to change a first term based on the internal resistance information in the soft start, the first term being corresponding to a time period required for the command duty ratio to reach the target duty ratio in response to switching of the switch to ON (Kusakawa, fig. 14, S1050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the controller is configured to perform a soft start in response to switching of the switch to ON in the open loop control in order to gradually increase the command duty ratio to a target duty ratio, the target duty ratio being corresponding to a target value of the duty ratio, and wherein the controller is configured to change a first term based on the internal resistance information in the soft start, the first term being corresponding to 
Regarding Claim 8, Ito in view of Kusakawa teaches the electric working machine according to claim 6, wherein the startup parameter includes a first rate of change, the first rate of change being corresponding to a rate of change in the command duty ratio (Kusakawa fig. 14, S1040).
Regarding Claim 9, Ito in view of Kusakawa teaches the electric working machine according to claim 8, wherein the controller is configured to acquire the internal resistance  based on the internal resistance information (Ito [0103] In S120, the battery temperature T1 is detected. Specifically, a resistance value of the thermistor 35 is calculated on the basis of the resistance value of the resistor 66), and 
wherein the controller is configured to set the first rate of change so that the first rate of change is decreased in accordance with a decrease in the internal resistance value (Kusakawa, fig. 14, S1050).
Claims 2, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yabuguchi et al. US 20180048252 A1 (hereinafter “Yabuguchi”).
Regarding Claim 2, Ito teaches an electric working machine (Fig. 1, 1)  comprising: 
a connection port (Fig. 2, 21 & 22) configured to be coupled to a battery pack (Fig. 2, 6); 
a motor (Fig. 2, 20) configured to be driven with electric power from the battery pack via the connection port; 
a switch (Fig. 2, 62) for driving the motor; and 
a controller (Fig. 2, 47) configured to acquire an internal resistance information related to an internal resistance value of the battery pack via the connection port, 

the controller being configured to execute a constant rotation speed control to adjust a rotation speed of the motor to be consistent with a command rotation speed, the command rotation speed being corresponding to a command value of the rotation speed ([0084], The control unit 64, when detecting that the trigger switch 62 is turned on, outputs a drive command to the motor drive unit 65 to rotate the motor 20 at a target rotation speed corresponding to the operation amount of the trigger switch 62. The drive command, in this embodiment, is a command indicating a duty ratio), 
Ito does not expressly disclose the controller being configured to perform a soft start in response to switching of the switch to ON in the constant rotation speed control in order to gradually increase a command rotation speed to a target rotation speed, the target rotation speed being corresponding to a target value of the rotation speed, the controller being configured to set a second rate of change so that the second rate of change is decreased in accordance with the increase in the internal resistance value in the soft start, and the second rate of change being corresponding to a rate of change in the command rotation speed.
However, Yabuguchi teaches the controller being configured to perform a soft start in response to switching of the switch to ON in the constant rotation speed control in order to gradually increase a command rotation speed to a target rotation speed, the target rotation speed being corresponding to a target value of the rotation speed (Yabuguchi [0157] This estimation 
the controller being configured to set a second rate of change so that the second rate of change is decreased in accordance with the increase in the internal resistance value in the soft start, and the second rate of change being corresponding to a rate of change in the command rotation speed (Yabuguchi [0114] In S130, the drive duty ratio, which is the control amount of the motor 20, is calculated so that the actual rotation speed of the motor 20 becomes the target rotation speed corresponding to the speed mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the controller being configured to perform a soft start in response to switching of the switch to ON in the constant rotation speed control in order to gradually increase a command rotation speed to a target rotation speed, the target rotation speed being corresponding to a target value of the rotation speed, the controller being configured to set a second rate of change so that the second rate of change is decreased in accordance with the increase in the internal resistance value in the soft start, and the second rate of change being corresponding to a rate of change in the command rotation speed as taught by Yabuguchi, in the controller of Ito, for the purpose to avoid stressing the components by the sudden current or voltage surges.
Regarding Claim 7, Ito teaches the electric working machine according to claim 5, the electric working machine further comprising a switch for driving the motor, wherein the controller is configured to execute a constant rotation speed control to adjust a rotation speed of the motor to be consistent with a command rotation speed, the command rotation speed being corresponding to a command value of the rotation speed ([0084], The control unit 64, when 
Ito does wherein the controller is configured to perform a soft start in response to switching of the switch to ON in the constant rotation speed control in order to gradually increase a command rotation speed to a target rotation speed, the target rotation speed being corresponding to a target value of the rotation speed, and wherein the controller is configured to change a second term based on the internal resistance information in the soft start, the second term being corresponding to a time period required for the command rotation speed to reach the target rotation speed in response to switching of the switch to ON.
However, Yabuguchi teaches the controller is configured to perform a soft start in response to switching of the switch to ON in the constant rotation speed control in order to gradually increase a command rotation speed to a target rotation speed, the target rotation speed being corresponding to a target value of the rotation speed (Yabuguchi [0157] This estimation condition is set as that, for example, a so-called soft start which gradually increases the rotation speed to a set driving speed ends after the start of driving of the motor 20), and 
wherein the controller is configured to change a second term based on the internal resistance information in the soft start, the second term being corresponding to a time period required for the command rotation speed to reach the target rotation speed in response to switching of the switch to ON (Yabuguchi [0114] In S130, the drive duty ratio, which is the control amount of the motor 20, is calculated so that the actual rotation speed of the motor 20 becomes the target rotation speed corresponding to the speed mode).

Regarding Claim 10, Ito in view of Yabuguchi teaches the electric working machine according to claim 7, wherein the startup parameter includes a second rate of change, the second rate of change being corresponding to a rate of change in the command rotation speed (Yabuguchi [0114] In S130, the drive duty ratio, which is the control amount of the motor 20, is calculated so that the actual rotation speed of the motor 20 becomes the target rotation speed corresponding to the speed mode).
Regarding Claim 11, Ito in view of Yabuguchi teaches the electric working machine according to claim 10, wherein the controller is configured to acquire the internal resistance value based on the internal resistance information (Ito [0103] In S120, the battery temperature T1 is detected. Specifically, a resistance value of the thermistor 35 is calculated on the basis of the resistance value of the resistor 66), and 
wherein the controller is configured to set the second rate of change so that the second rate of change is decreased in accordance with an increase in the internal resistance value (Yabuguchi .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gazit US 20140265606 A1 (hereinafter “Gazit”).
Regarding Claim 13, Ito teaches the electric working machine according to claim 12, wherein the controller is configured to acquire the internal resistance value based on the internal resistance information ( [0103] In S120, the battery temperature T1 is detected. Specifically, a resistance value of the thermistor 35 is calculated on the basis of the resistance value of the resistor 66), and
Ito does not expressly disclose the wherein the controller is configured to control a discharge current to be equal to or below a set current limit value, the discharge current being flowing from the battery pack to the motor, controller is configured to set the current limit value so that the current limit value is decreased in accordance with a decrease in the internal resistance value.
However, Gazit teaches the wherein the controller is configured to control a discharge current to be equal to or below a set current limit value, the discharge current being flowing from the battery pack to the motor (Gazit [0067] In general, the charge or discharge current I.sub.Bat depends on amount of time to charge or discharge the batteries 20. The amount of time to charge or discharge the batteries 20 may be based on the common current reference (I.sub.Ref)),
controller is configured to set the current limit value so that the current limit value is decreased in accordance with a decrease in the internal resistance value (Gazit [0044], Monitoring by fuel gauge 302 in subsequent charging and discharging cycles of batteries 20, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wherein the controller is configured to control a discharge current to be equal to or below a set current limit value, the discharge current being flowing from the battery pack to the motor, controller is configured to set the current limit value so that the current limit value is decreased in accordance with a decrease in the internal resistance value as taught by Gazit, in the controller of Ito, for the purpose to have efficient power during use of the electric machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846